Slip Op. No. 12- 143

           UNITED STATES COURT OF INTERNATIONAL TRADE

            Before: Nicholas Tsoucalas, Senior Judge

TIANJIN MAGNESIUM INTERNATIONAL     :
CO., LTD.,                          :
                                    :
          Plaintiff,                :
                                    :
     v.                             : Consol. Court No.: 11-00006
                                    :
UNITED STATES,                      :
                                    :
          Defendant,                :
                                    :
          and                       :
                                    :
US MAGNESIUM, LLC,                  :
                                    :
          Defendant-Intervenor.     :
                                    :


                         MEMORANDUM ORDER
Held: Remand results accepted in their entirety, with costs to be
taxed against plaintiff.
                                         Dated: November 21, 2012
     Riggle & Craven, (David A. Riggle) for Tianjin Magnesium
International Co., Ltd., Plaintiff.
     Stuart F. Delery, Acting Assistant Attorney General; Jeanne E.
Davidson, Director, Claudia Burke, Assistant Director, Commercial
Litigation Branch, Civil Division, United States Department of
Justice (Renee Gerber); Office of Chief Counsel for Import
Administration, United States Department of Commerce, Thomas
M.Beline, Of Counsel, for the United States, Defendant.
     King & Spalding, LLP, (Stephen A. Jones and Jeffrey        B.
Denning) for US Magnesium, LLC, Defendant-Intervenor.


     TSOUCALAS, Senior Judge: This court, having considered the

remand determination and the response briefs, finds that the

Department of Commerce (“Commerce”) substantially complied with
Court No. 11-000806                                                     Page 2

this court’s order in Tianjin Magnesium International Co. v. United

States, 36 CIT       , Slip. Op. 12-63 (May 16, 2012), and accordingly

accepts the remand results in their entirety.

     In   multiple    proceedings   before   Commerce,      including   those

leading to the present action, Tianjin Magnesium International Co.

(“TMI”) engaged in intentionally fraudulent conduct in an attempt

to obtain lower dumping margins.       Tianjin Magnesium, 36 CIT at         ,

Slip. Op. 12-63 at 3–7.       Although the court is not aware of any

identical   misconduct    during    this   appeal,   the    court   finds   it

troubling that TMI employed other tactics designed to mislead the

court and the other parties to this action.          Specifically, TMI did

not submit its rebuttal brief objecting to the chosen financial

surrogate on time in the proceedings below — rendering the argument

procedurally deficient on appeal for TMI’s failure to exhaust — but

nevertheless chose to repeat its objection before this court

without adequately disclosing or explaining its failure below. See

Pl.’s Mem. Supp. Mot. J. Agency R. at 13–24.               TMI continued to

argue the point in its reply brief despite exhaustive and accurate

refutations from both Commerce and defendant-intervenors.             See id.

at 2–10; Def.’s Mem. Opp’n Pl.’s Mot. J. Agency R. & Def.-

Intervenor’s Mot. J. Agency R. at 17–19; Def.-Intervenor’s Mem.

Opp’n Pl.’s Mot. J. Agency R. at 5–11.

     “Although its discretionary power to award costs has been

infrequently   exercised,”    Former Employees       of    Bass   Enterprises
Court No. 11-000806                                                         Page 3

Production Co. v. United States, 13 CIT 372, 374 (1983) (not

reported in the Federal Supplement), the Court of International

Trade unquestionably retains the authority to do so.                      USCIT R.

54(d); see 28 U.S.C. §§ 1920, 1923, 1924 (2006).                   TMI’s actions

constitute a frivolous drain of the court’s resources, potentially

within the scope of the court’s authority to impose sanctions under

Local Rule 11(c).        See USCIT R. 11(b)(2), (c).                Given TMI’s

conduct, this court finds awarding costs to be an appropriate

exercise of its discretion.           See USCIT LR 54(d)(1); 28 U.S.C. §§

1920, 1923, 1924.       TMI’s actions will not be tolerated in future

proceedings before this court.

     In accordance with the foregoing, it is hereby

     ORDERED    that    the   remand    results       are   accepted   in    their

entirety; and it is further

     ORDERED    that    costs   will     be    taxed    after   defendant         and

defendant-intervenor submit their affidavits of itemized costs

pursuant   to   USCIT    R.   54(d)    and    after    plaintiff    has     had    an

opportunity to respond thereto; and it is further

     ORDERED that this action is dismissed.




                                                /s/ NICHOLAS TSOUCALAS
                                                  Nicholas Tsoucalas
                                                     Senior Judge

Dated: November 21, 2012
       New York, New York
                             ERRATA

Please make the following changes to Tianjin Magnesium
International Co., Ltd. v. United States, No. 11-00006, Slip Op.
12-143:

-    page 2, header: change “Court No. 11-000806” to “Court No.
     11-00006”
-    page 3, header: change “Court No. 11-000806” to “Court No.
     11-00006”

November 27, 2012.